The Opinion and Award previously entered in this matter on 16 December 1994 is hereby amended as follows to reflect the amended Opinion and Award entered by Jan N. Pittman on 2 August 1994:
1.  Conclusion of Law Number Four is hereby amended to reflect that plaintiff is entitled to compensation at the rate of $182.40 per week for one hundred weeks for the fifty percent permanent partial impairment he sustained to his leg as a result of the injury by accident giving rise hereto; and
2.  That Paragraph Two of the Award shall read that defendant shall pay compensation to plaintiff at the rate of $182.40 per week for one hundred and fifteen weeks for his permanent partial disability.
In addition the Opinion and Award previously entered in this matter on 16 December 1994 is hereby amended as follows as requested by the plaintiff's attorney with respect to the attorney's fee:
1.  Award Number Four is hereby amended to reflect that an attorney's fee in the amount of thirty percent of all compensation awarded herein is hereby approved for plaintiff's counsel, and said fee shall be deducted from the aforesaid Award and paid directly to counsel for plaintiff.
The remainder of said Paragraphs remain as written.
                                  S/ _____________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/ _____________ JAMES J. BOOKER COMMISSIONER
S/ _____________ THOMAS J. BOLCH COMMISSIONER